Citation Nr: 1023867	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1946 to September 1949 and from October 1950 to 
November 1951.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision, dated 
August 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which found that new 
and material evidence had not been received to reopen a claim 
for service connection for tinnitus.  Service connection for 
tinnitus had been previously denied in an April 2003 RO 
rating decision, which became final after the Veteran failed 
to complete a notice of disagreement within one year of 
notification of that decision.  

In January 2009, the Board remanded this claim for further 
development.  That development was completed to the extent 
possible, and the case was returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In April 2003, the RO denied service connection for 
tinnitus; the Veteran did not appeal this decision within one 
year following notification.

3.  Evidence added to the record since the April 2003 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for tinnitus, 
and does not raise a reasonable possibility of substantiating 
the claim.




CONCLUSIONS OF LAW

1.  The April 2003 decision, which denied service connection 
for tinnitus, was not appealed within one year and became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  Evidence received since the April 2003 decision is not 
new and material, and the claim for service connection for 
tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  The notice requirements 
of VCAA require VA to notify the claimant of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

The Court held that, in the context of a claim to reopen, the 
VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In this case, by pre-adjudication letter dated in April 2005, 
the RO advised the Veteran that it was working on his 
application for service-connected compensation for tinnitus, 
and informed him that this claim was previously denied and 
the appeal period had expired, and that he could reopen the 
claim by submitting new and material evidence.  The letter 
specifically identified the previous rating decision and 
explained that the claim was previously denied because the 
condition neither occurred in nor was caused by service.  The 
Veteran was notified of the meaning of "new evidence" and 
"material evidence" and was advised of the information needed 
to substantiate the underlying claim for service connection.  
This letter also advised the Veteran of the information and 
evidence VA would obtain and of the information and evidence 
he was responsible for providing.  Additionally, by letter 
dated in March 2006, information regarding how VA assigns 
disability ratings and effective dates was provided.  In the 
present appeal, while disability ratings and effective date 
notification came after the initial adjudication denying the 
claim to reopen, because the service connection claim is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the Veteran under the holding in Dingess.

With regard to VA's duty to assist the Veteran in the 
development of a claim, the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
contains the Veteran's service treatment records, service 
personnel records, various private medical records, and 
statements by the Veteran in support of the claim.  The 
Veteran was an active participant in the claims process and 
he responded to VA's requests for information.  

In a March 2003 statement, the Veteran claimed his tinnitus 
was diagnosed by Murray B. Levin, M.D.  In December 2006 the 
RO attempted to obtain these medical records and received a 
response that no records were available.  In March 2009, the 
Veteran returned an incomplete authorization and consent form 
and attached a statement claiming that all medical records 
from Pontiac Motors would have been closed at his retirement 
in January 1988.  The Veteran's statement reflects the 
unavailability of records from Pontiac Motors.  In September 
2006, the RO received private medical records from Donald C. 
Hartlieb, M.D., which also included additional private 
medical records from other medical providers.  In March 2009, 
after the Board remand, the RO again requested records from 
Dr. Hartlieb, requesting copies of all treatment records, 
hospital summaries, findings and/or diagnoses.  On April 7, 
2009, Dr. Hartlieb responded, stating "Not our patient since 
November 26, 2007."  On April 8, 2009, the RO followed up 
with another request for all treatment records, hospital 
summaries, findings and/or diagnoses.  There is no indication 
of a response to that letter.  

These specific actions show reasonable efforts by the RO to 
obtain relevant records adequately identified by the Veteran 
which may be relevant to the claim on appeal.  The Veteran 
has not identified additional relevant records that need to 
be obtained.  In a March 2010 statement, the Veteran 
specifically contends that "all supporting evidence is in VA 
possession."  Given the foregoing, the Board finds that the 
RO has substantially complied with the Board's development 
instructions in the Board's Remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that the Veteran was not provided a VA 
examination regarding the claim currently on appeal.  The 
Board notes, however, that the duty to provide a medical 
examination or obtain a medical opinion applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  As discussed below, new and material 
evidence has not been received to reopen the claim; 
therefore, an examination is not warranted.

Reopening Analysis

In April 2003, the RO denied service connection for tinnitus, 
essentially based on findings that there was no evidence of, 
or incurrence of, tinnitus while the Veteran was in service.  
The Veteran did not appeal this decision within one year of 
notification, and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

In March 2005, the Veteran requested to reopen service 
connection for tinnitus.  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For claims 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the April 2003 rating decision, the claims 
file contained the Veteran's service treatment records, an 
August 1969 certificate of attending physician, an unrelated 
January 1970 VA medical exam, a November 2002 statement by 
the Veteran claiming service connection for tinnitus, and a 
March 2003 statement by the Veteran claiming that his 
tinnitus was diagnosed sometime in the 1960s.

The service treatment records are void of any complaints of, 
or treatment for, tinnitus while in service.  Service 
treatment records indicate complaints of pain in both ears 
and treatment for fungus.  The September 1949 and November 
1951 service separation examination reports do not indicate 
any complaints or diagnosis of tinnitus while in service.  
The November 1951 service separation report of medical 
history reflects that the Veteran did not give a history or 
current complaints of tinnitus.  The service separation 
examination includes the following assertion by the Veteran: 
"I am in good health except for internal injuries sustained 
in a car wreck approximately one year ago."

In the March 2003 statement, the Veteran contends that he was 
treated many times for fungus in his ears between 1947 and 
1949, and that he was diagnosed with tinnitus sometime in the 
1960s.  In the April 2003 rating decision, the RO denied the 
claim for service connection for tinnitus because tinnitus 
was neither occurred in nor caused by service.

Evidence added to the record since the final April 2003 
decision includes duplicate copies of service treatment 
records, private medical records, an unrelated VA medical 
exam, and the Veteran's written statements.  The service 
treatment records were submitted by the Veteran in March 
2005.  Under regulations currently in effect, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  38 C.F.R. § 3.156(c).  The Board has reviewed the 
service treatment records submitted by the Veteran, but does 
not find information related to the claimed tinnitus that was 
not on file as of the April 2003 rating decision.  As such, 
these records are not considered relevant to the issues 
currently on appeal, so cannot constitute new and material 
evidence, and 38 C.F.R. § 3.156(c) is not for application.

A March 2005 letter from the National Personnel Records 
Center (NPRC) indicates that no medical record is on file 
after the Veteran was discharged from military service, and 
that, if the record was in their files on July 12, 1973, it 
may have been destroyed.  The Board is aware of a heightened 
duty to explain the reasons and bases in such cases.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  While it is apparent that 
the NPRC advised the Veteran that his service records may 
have been destroyed and provided him with copies of a portion 
of his service treatment records, it is also apparent that 
his service treatment records pertaining to both periods of 
active duty service, which appear to be complete, were in 
fact on file and reviewed by the RO at the time of the April 
2003 denial of his original claim of service connection for 
tinnitus.

In his claim to reopen service connection for tinnitus in 
March 2005, the Veteran contends that he was treated for ear 
pain and loss of hearing due to a fungal infection in March 
and June of 1949, and enclosed copies of his service 
treatment records.  In a May 2005 statement, the Veteran 
contends that he was diagnosed with a fungal infection on 
numerous occasions while in service between April 1947 and 
September 1949; that after his return to the United States 
and following his service during the Korean conflict he 
gradually developed ringing in his ears; that he did not try 
to get medical treatment for tinnitus until the late 1970s; 
and that he currently has a constant ringing in both ears.  
In February 2006, the Veteran contends that a private medical 
doctor told him that his tinnitus was incurred from 
medication used to treat fungus.  

Neither the Veteran's own assertions nor the competent 
evidence entered since the final April 2003 rating decision 
establish evidence of tinnitus in service or a link between 
tinnitus and service, including no evidence of continuity of 
symptomatology of tinnitus after service.  While the Veteran 
is competent to assert the existence of certain symptoms - 
and to assert when those symptoms began - as a layperson 
without the appropriate training and expertise, the Veteran 
is not competent to provide a probative opinion on a medical 
matter, such as whether his current tinnitus is medically 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As for the Veteran's assertion that a private doctor told him 
his tinnitus was due to medication for treatment of fungus, 
what a physician purportedly said regarding nexus is medical 
hearsay, and such evidence is too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board recognizes that 
tinnitus is a disability about which the Veteran is competent 
to testify; however, the Veteran is not competent to render a 
nexus opinion between current tinnitus and service.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  While 
a veteran may be competent to relate a contemporaneous 
diagnosis, see Jandreau v. Nicholson, 492 F. 3d 1372, 1377 
(Fed. Cir. 2007) (Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when the layperson is reporting a 
contemporaneous medical diagnosis), a veteran is not 
competent to render a medical nexus opinion relating current 
tinnitus to service.  For this reason, the assertion by the 
Veteran that a private doctor told him there was a nexus 
between tinnitus in service is not competent evidence of 
nexus as required to reopen a claim.  

In September 2006, the RO obtained private medical records, 
which are void of complaints or symptoms of tinnitus.  In 
February 2007, in an unrelated VA medical exam, which 
includes a medical history section, there is no indication of 
history, complaints, or symptoms of tinnitus.

The pertinent evidence added to the claims file since the 
final April 2003 rating decision, therefore, is either 
redundant or cumulative evidence.  Redundant evidence is 
evidence previously considered.  Cumulative evidence is 
evidence that supports facts previously established and 
considered.  Neither redundant nor cumulative evidence meets 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156(a).  

To the extent this evidence was not previously considered, it 
is new; however, it is not material evidence because it does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claim of entitlement to service connection for 
tinnitus, namely, in-service tinnitus or nexus of tinnitus to 
service, so it does not raise a reasonable possibility of 
substantiating the claim.  That is, the additional evidence 
is either cumulative or redundant because it relates to 
evidence previously considered or facts previously 
established and considered, namely, current disability of 
tinnitus that began after service.

For the above reasons, the additional evidence is not new and 
material; therefore, the claim of service connection for 
tinnitus is not reopened.  As the claim is not reopened, the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, service 
connection for tinnitus is not reopened; the appeal is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


